Citation Nr: 1806301	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1989 in the U.S. Air Force as a security supervisor.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified during a Board hearing in April 2010.  In a February 2017 letter, the Veteran was informed that the Veterans Law Judge who held the Board hearing was no longer with the Board and that the Veteran could request an additional Board hearing.  The Veteran did not do so.
 
The Board remanded the claim in August 2010, October 2013, July 2014, March 2016, and August 2017 and it is again before the Board.

After the most recent September 2017 Supplemental Statement of the Case, additional documents (October 2017 VA examinations) were associated with the claims file.  These documents are not pertinent to the claim for service connection for sleep apnea and have been considered been the AOJ in November 2017 rating decision, which is not on appeal at this time.  As such, the records do not have a bearing on the appellate issue, are not pertinent to the claim, and therefore the Board may proceed with a decision at this time.  See 38 C.F.R. § 20.1304 (c) (2017).


FINDING OF FACT

Obstructive sleep apnea manifested many years after service and is not attributable to any aspect of service. 



CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C. 
§ 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

Of the numerous remands over the course of the appeal, the first August 2010 Board remand requested an examination for sleep apnea and all subsequent remands involved the proper adjudication of a claim for obesity secondary to service connected disabilities.  These tasks having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veteran and his representative have not raised any challenges with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.  Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Obstructive Sleep Apnea

The Veteran proposes two theories for why his sleep apnea is due to service.  The first is that sleep apnea was due to a weight gain, caused by a service connected mental health disorder or service connected residuals (migraine headaches) of a head injury.  The second theory is that the Veteran suffered a head injury after a fall in 1987, which directly caused sleep apnea.  See October 2017 statement in support of claim.  More specifically for the second theory, the Veteran claimed that due to "injuries and inactivity," the Veteran was placed on weight management program and begun to suffer from a sleep disorder at that time.  Id.  The Veteran claims he was discharged from service due to this sleep disorder.  Id. The sleep disorder later became sleep apnea.  Id.

Service personnel records show that the Veteran received a general discharge under honorable conditions for discreditable involvement with miliary or civilian authorities and not because of a sleep disorder.  

The Veteran's history of physical examinations show the following measurements of body weight in pounds: 1975 at entry- 194; 1980-195; 1985-207 (place on weight control program because standard was 205); 1986 - 208; 1989 at discharge- 208.  The discharge physical examination report notes that the Veteran exceeded the weight standard, but was overall medically qualified for worldwide service. 

The Veteran is service connected for concussion of head with headaches and for an acquired mental disorder (unspecified anxiety disorder and depressive disorder due to pain, also termed neurosis by a VA examiner) associated with concussion of head with headaches, among other not relevant disabilities.

The Veteran's service record shows treatment for a fall from a truck in February 1987, assessed as head contusion and neck strain.  The Veteran sought treatment due to continuing headaches at the time.  The Veteran had clear throat and soft or tinder cervical spine.  Assessment was headaches due to head injury.  A February 1987 Radiology report noted no fracture of skull or cervical spine.

In an undated service clinical note reported "Trouble sleeping related to above headaches, patient averages 6 or 7 hours sleep per night.  Worry associated with above headaches, loss of memory associated with above fall off of truck, could not remember events of accidents for a few weeks."

The May 1989 separation examination noted normal head, normal mouth and throat, and no reported issues with sleep.  The Veteran was noted to exceed maximum weight per Air Force regulations.  The Veteran's May 1989 Report of Medical History reported frequent or severe headaches and head injury and frequent trouble sleeping.  The physician's summary notes "severe headaches" since February 1988, diagnosed with contusion of head and neck strain, last occurrence in August 1988, diagnosed as questionable tension headaches.

Private treatment records dated up to sometime in 2004 - the dates on some of the records only indicate a year - do not report issues with sleep or apneas. 

When the Veteran first went to VA in June 2005, he did not report a past medical history of sleep issues or sleep apnea, noting chronic headaches for years, "bump at posterior skull," and "HTN, HLP, ED, [and] DJD Lumbar."  During June and July of 2005, treatment records first report symptoms suggestive of sleep apnea.  See, e.g., June 2005 VA treatment note (noting positive on screening for sleep disturbance and snoring); July 2005 VA neurological consultation note ("sleep difficulties suggestive of sleep apnea.").  A sleep study showed sleep apnea in October 2007, stated as being caused by obesity.  See, e.g., January 2008 VA treatment record ("He also is very obese, has severe sleep apnea shown by sleep studies in 2007.").  The October 2007 sleep study itself noted "sleep efficiency and abnormal sleep architecture may be related to sleep in lab environment, medications, medical illness, or underlying anxiety and mood disorder."  Body mass index was 40.9.  The Veteran continues to have sleep issues, sleep apnea, and treatment.

The RO received the Veteran's claim for service connection for sleep apnea secondary to mental health disorder in November 2007. 

A January 2008 respiratory systems VA examination noted that the Veteran had sleep apnea, shown in studies in 2007, and sleep apnea was due to morbid obesity. Body weight was noted as 301 pounds. 

In March 2011, a VA examiner noted the Veteran's report that his wife told him that she observed him snoring and stopping breathing while he was in service.  Body weight on examination was 288 pounds.  The examiner found that sleep apnea was caused by obesity. 

A January 2015 VA examination for mental disorders noted that the Veteran had sleep issues, but noted that there was "no definitive relationship between anxiety and obesity.  Veteran has several other factors such as sleep apnea, and pain which limits his mobility."  Additionally, "the Veteran reports that he initially suffered weight gain following an accident in the military and he was no longer able to be physically active."

In August 2016, the Veteran had a VA examination for OSA.  The Veteran reported sleep problems starting after an accident in 1987, including snoring, and reported issues with sleep immediately after, but stated he did not seek treatment.  The Veteran was diagnosed with OSA after a sleep study in October 2007.  The examiner further noted the use of a continuous positive airway pressure (CPAP) machine and required medication.  The Veteran had persistent daytime hyper-somnolence.  The examiner stated sleep apnea was not directly caused by service, as there was an 18 year gap between OSA diagnosis and service records did not show complaints of sleep apnea.  The examiner stated that the Veteran had OSA factors of age, male gender, obesity, and smoking history.  The examiner reported that the Veteran's obesity was not caused by service connected disabilities:

There is neither evidence in the mainstream medical literature, consensus in the medical community or evidence in this specific case that supports a causal or aggravating relationship between these conditions.  There are multiple risk factors and associations contributing to the development of obesity.  It would be impossible for anyone to attribute one of these risk factors/associations as being causative unless that risk factor/association is overwhelmingly associated.  (An example would be the risk factor/association of smoking and [non-service connected] COPD).  Such is not applicable in this case.

In September 2016, the Veteran had an additional VA opinion.  The examiner opined that obesity was less likely than not related to service connected migraine headaches.  The examiner stated that "[t]here is neither evidence in the mainstream medical literature, consensus in the medical community[,] or evidence in this specific case that supports a causal or aggravating relationship between these conditions (obesity and migraine headaches).  The examiner was also asked "whether OSA was caused by or related to the Veteran's service, secondary to any of the Veteran's service connected conditions, and/or was aggravated by the Veteran's service and/or the Veteran's service connected disabilities."  The examiner stated:

STRs do not show complaints consistent with sleep apnea or a diagnosis of sleep apnea.  He was diagnosed in 2007, 18 years after separation.  The Veteran is service connected for neurosis, migraine headache, limited flexion of knee, spondylolisthesis or segmental instability, paralysis of sciatic nerve.  There was no evidence in the mainstream medical literature, consensus in the medical community or evidence in this specific case that supported a causal or aggravating relationship between these conditions.


In September 2017, the RO denied service connection for obesity secondary to a mental health disorder.  The Board also finds that the Veteran's weight gain in service was not significant and did not arise from a head injury in 1987.  The Veteran first exceeded the service standards in 1985 by two pounds at a weight of 207.  At discharge he weighed 208 pounds and was not discharged for being overweight.  At the time of diagnosis of sleep apnea, he weighed 288-301 pounds. Therefore, there was no significant weight gain after the injury, but significant gain after service. 
 
The first theory of entitlement is that a service connected disability caused obesity which in turn caused OSA.  However, this is not shown here.  As already noted, the Veteran is service connected for concussions and a related mental health disability.  While obesity is not a disability per se, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis.  In order to meet this criteria, the Veteran must demonstrate affirmative answers to the following inquiry: (1) that a previously service-connected disability caused him to become obese; (2) that obesity was a substantial factor in causing secondary disability; and (3) the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017). 

To support a finding of a relationship between a mental health issue and OSA, the Veteran's representative submitted citations to internet articles with the January 2018 Informal Hearing Presentation.  The first, "Obesity and Mental Health," discusses issues surrounding obesity and linked health problems, including that "psychological disorders which obesity may trigger include depression, eating disorders, distorted body image, and low self-esteem."  In other words, this article discusses how obesity causes mental health disorders and not, as the case here, where a mental health disorder is alleged to be cause obesity.  The article itself says studies have shown that "depression did not increase the risk of future obesity."

It also notes how adults with high BMIs are more likely to be diagnosed with a variety of illnesses including sleep problems.  However, this is causal relationship has already been discussed and largely accepted by VA examiners; the Veteran's obesity could be (partially or wholly) be responsible for or cause the Veteran's sleep apnea.  However, there is no probative evidence connecting obesity to a service connected disability.

The second internet article, "Mental Illness and Obesity," asserts that there is a link between obesity and psychiatric problems and that "poor self-image, physical inactivity, the biological disruptions caused by obesity, and the social stigma related to being overweight all contribute to a predisposition to mental illness."  Again, this argues that obesity causes mental health issues.  The Veteran is already service connected for an acquired psychiatric disorder and the article's argument would not support a finding that service connection is warranted for sleep apnea.  If anything, as obesity has not been shown to be caused by service, the article would suggest that an acquired psychiatric disorder (due to obesity) would also not caused by service.

The second article does have statements relating mental health disorders to obesity and states that psychotropic drugs and impulsive eating can cause obesity and "psychiatric complaints can also cause obesity as a result of medication effects, hormone imbalances, and the behavioral issues that result from psychiatric disorders."  These last statements actually has some bearing on the claim, as the article makes an argument suggesting psychiatric illnesses could cause obesity.  Competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(a); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  This article, which includes "references" to published research and is credited to a PhD (although a PhD of what is not clear), could, in a very generous interpretation of the relevant law, be considered a medical or research article.   

The Board has considered this second article.  It does not directly address the Veteran's sleep apnea etiology or causes of sleep apnea in general.  It also does not directly support his claim (i.e. associate his specific mental illness to obesity), does not explain the multiple year gap between service or the emergence of a mental health illness (according to the August 2007 Rating Decision, depression became apparent in the 1980s) and diagnosis of sleep apnea nor does it outweigh the probative VA opinions indicating that the Veteran's sleep apnea was not caused by service, instead being due to a multitude of risk factors that the Veteran possessed.  Such evidence is not relevant to, and thus is not probative of, the claim.

To the Veteran's statements, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as daytime tiredness and sleep disturbance/gasping for air.  The Veteran is not competent to opine on complex questions of medical etiological involving internal and unseen or unobservable system processes.  Further, the Veteran's representative may submit articles obtained from the internet but is not competent as a lay person to establish that any findings by researchers in general apply to the Veteran's specific history and disorder.  

As noted above, the Veteran's headaches and a mental health disability have not been found to be causes of obesity in mainstream medical literature and the Veteran had multiple risk factors and associations contributing to the development of obesity.  Additionally, the Board notes that the Veteran contends that his sleep apnea is caused by weight gain related to an injury in service or otherwise caused by weight gain due to not being able to exercise.  VA benefits may not be granted based on speculative opinions.  Rather, opinions on such a matter must be made by a competent professional and be based on a rationale that is clear to the Board.  The question of whether and to what extent a medical problem caused obesity is not lay observable, the Veteran's statements therefore are not those a lay person can competently make, and they are entitled to low probative value.  

In contrast, the 2016 VA opinions have significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, and provided in-depth sufficient rationale for the opinion, covered all relevant bases, and the clinicians based their opinions on an examination of the Veteran, the Veteran's medical history, and his lay statements.  The VA examiners had the medical expertise and training to render an opinion as to whether the Veteran's sleep apnea started in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There statements regarding obesity's relationship to event in service and to OSA are probative.  Therefore, the more probative evidence is against an affirmative answer to any of the three questions of the obesity "intermediate step" inquiry.

To the second theory, OSA developed in service (or that a sleep disorder developed in service and became OSA), this is also not shown by the probative evidence of record.  The Board first notes that the Veteran has two disabilities with noted effects on sleep.  The Veteran's headaches/migraines and related mental health disability have been found to cause issues with sleep in VA treatment records and examination.  These issues have been noted since service.  Therefore, the Veteran lay statements regarding sleeplessness and resulting tiredness warrant less probative weight to establish OSA or a preceding sleep disorder which became, as these symptoms could be accounted for by a separate service-connected disability.  There would need to be probative evidence of apneas (temporary suspension of breathing) or other similar symptoms.  

That the Veteran had sleep issues in service is uncontested.  However, the Veteran has not submitted probative evidence of lay observable apneas or other symptoms in service or other probative evidence showing sleep apnea is due or incurred in service.  The only evidence supporting this contention regarding OSA is his lay statements of OSA having evolved by reported sleep issues in service and reports that his wife observed snoring and breathing cessation.  These warrant less weight than the objective analysis and opinions of medical examiners.  As noted above regarding the prior theory, the question of whether the Veteran's sleep problems later became sleep apnea is not "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  He is not competent to report complex unobservable issues of etiology.  Therefore, while the Veteran is competent to state his lay observable symptoms started in service, his statements regarding etiology is entitled to low probative weight.  

The probative medical evidence and VA opinions note that the Veteran did not have any noted reports of sleep apnea (as opposed to more generalized sleep issues) for over a decade and a half after service and did not have apnea symptoms until he sought treatment at the VA in 2005.  The VA examiners noted that the Veteran had non-service related risk factors for obstructive sleep apnea, including age and smoking. 

The Veteran also has not contended he sought treatment for sleep apnea prior to 2005.  As a result, the Veteran's statements asserting that his sleep apnea symptoms started in service, were the same as those of the current sleep apnea, and that he has sleep apnea continually since service are outweighed by the more probative VA medical opinions and evidence. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the Board may consider the absence of medical complaints or treatment over prolonged periods of time).  

In short, the credible and probative evidence establishes that the Veteran's obstructive sleep apnea was not manifest during service and that it is not due to service, to include secondary to a service connected disability.  The lay statements to the contrary are entitled to low probative weight.  In light of the more probative VA opinions, the Board concludes that the preponderance of the evidence is against the claim.  The preponderance of evidence is against a finding of service connection for sleep apnea.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, here the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107(b).  

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


